The opinion of the court was delivered, November 5th 1863, by
Woodward, J.
In Stuckey v. Keefe’s Executors, 2 Casey 399, it is ruled upon numerous authorities that a conveyance of land to husband and wife creates neither a tenancy in common nor a joint tenancy, and that upon the death of either the survivor takes no new estate, but the whole estate continues in the survivor the same as it would continue in a corporation after the death of one of the corporators.
The land in controversy here was conveyed to Seely and wife, with express reference to the above rule. The .language of the habendum is, “ to be held by the said parties of the second part, in unity, under the decision of the Supreme Court of Pennsylvania, in the case of Stuckey v. Keefe’s Executors, vol. 26 Penna. Rep. 397.” A deed thus made and accepted will admit of but one construction. It must have the effect the parties intended.
If the Married Woman’s Act be supposed capable of controlling the wife’s interest, the answer is, that the estate did not “ accrue” to the wife within the meaning of the act, and she had no such interest during life as could descend to heirs, living her husband. It was a contingent remainder that was destroyed when she died before her husband.
*250It is not necessary to consider what would have been the effect of showing that the purchase-money came from the wdfe, or that the estate was a paternal advancement to her, for the case is not so presented as to raise either of these questions.
The judgment is affirmed.